[Cite as Moore v. London Corr. Inst., 2011-Ohio-7020.]




                                      Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




JOHNNY L. MOORE

       Plaintiff

       v.

LONDON CORRECTIONAL INSTITUTION

       Defendant



Case No. 2011-09021-AD

Deputy Clerk Daniel R. Borchert

                                     MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶ 1} Plaintiff, Johnny Moore, an inmate incarcerated at defendant, London
Correctional Institution (LoCI), alleged that several items of his personal property were
stolen from his cell housing unit on January 8, 2011, at a time when he was away from
the unit. Plaintiff further alleged that the “officer in fact was negligent by not doing
security rounds.” Plaintiff recalled that he left the cell at approximately 5:25 p.m. to
report to the chow hall. Plaintiff related that when he returned to his bed area he
noticed that his footlocker had been broken into and several property items had been
stolen. Plaintiff insisted that his footlocker had been secured with a combination lock
before he left and that when he returned the lock was broken. According to plaintiff,
Sergeant Hudson reviewed the cameras but he was unable to identify the inmate who
stole plaintiff’s belongings.
       {¶ 2} Plaintiff stated that the stolen property included the following: one Sony
Walkman CD player, one pair of Koss headphones, and one Pac-man game. Plaintiff
maintained that his property was stolen as a proximate result of negligence on the part
of LoCI staff in failing to adequately protect the property from theft attempts. Plaintiff
filed this complaint seeking to recover $128.12, the stated replacement cost of his
alleged stolen property. Payment of the filing fee was waived.
       {¶ 3} Defendant denied any liability in this matter contending that plaintiff failed
to offer any evidence to prove that his property was stolen as a proximate result of any
negligent conduct on the part of defendant. Defendant denied ever exercising control
over any of the alleged stolen property items. Defendant argued that no evidence has
been offered to establish that plaintiff suffered property loss as a result of any act or
omission attributable to LoCI personnel.
       {¶ 4} Plaintiff did not file a response.
                                  CONCLUSIONS OF LAW
       {¶ 5} This court in Mullett v. Department of Correction (1976), 76-0292-AD, held
that defendant does not have the liability of an insurer (i.e., is not liable without fault)
with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
       {¶ 6} Although not strictly responsible for a prisoner's property, defendant had
at least the duty of using the same degree of care as it would use with its own property.
Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
       {¶ 7} Plaintiff has the burden of proving, by a preponderance of the evidence,
that he suffered a loss and that this loss was proximately caused by defendant's
negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
       {¶ 8} Plaintiff must produce evidence which affords a reasonable basis for the
conclusion that defendant's conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
       {¶ 9} In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owed him a duty, that defendant breached that duty, and that
defendant's breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003 Ohio 2573,¶ 8, citing Menifee v. Ohio Welding Products,
Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
       {¶ 10} “Whether a duty is breached and whether the breach proximately caused
an injury are normally questions of fact, to be decided by . . . the court . . .” Pacher v.
Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003 Ohio 5333, ¶ 41, citing Miller v.
Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521;
       {¶ 11} The allegation that a theft may have occurred is insufficient to show
defendant's negligence. Williams v. Southern Ohio Correctional Facility (1985), 83-
07091-AD; Custom v. Southern Ohio Correctional Facility (1985), 84-02425. Plaintiff
must show defendant breached a duty of ordinary or reasonable care. Williams.
       {¶ 12} Defendant is not responsible for thefts committed by inmates unless an
agency relationship is shown or it is shown that defendant was negligent. Walker v.
Southern Ohio Correctional Facility (1978), 78-0217-AD. However, in the instant claim,
plaintiff has failed to prove defendant was negligent or that officers failed to perform
security rounds in the housing unit. Therefore, no liability shall attach to defendant as a
result of any theft based on this contention.
       {¶ 13} The fact that defendant supplied plaintiff with a locker box to secure
valuables constitutes prima facie evidence of defendant discharging its duty of
reasonable care. Watson v. Department of Rehabilitation and Correction (1987), 86-
02635-AD.
       {¶ 14} Defendant is not required to take extraordinary measures to provide
inmates means to secure their property. Andrews v. Allen Correctional Inst., Ct. of Cl.
No. 2008-09732-AD, 2009-Ohio-4268.
       {¶ 15} Generally, defendant has a duty to conduct a search for plaintiff's property
within a reasonable time after being notified of the theft. Phillips v. Columbus
Correctional Facility (1981), 79-0132-AD; Russell v. Warren Correctional Inst. (1999),
98-03305-AD.
       {¶ 16} Moreover, a search is not always necessary. In Copeland v. Department
of Rehabilitation and Correction (1985), 85-03638-AD, the court held that defendant had
no duty to search for missing property if the nature of the property is such that it is
indistinguishable and cannot be traced to plaintiff.
       {¶ 17} Plaintiff has failed to prove, by a preponderance of the evidence, that
defendant was negligent in respect to making any attempts to recover distinguishable
or indistinguishable stolen property. See Williams v. Dept. of Rehab. & Corr., Ct. of Cl.
No. 2005-11094-AD, 2006-Ohio-7207.
       {¶ 18} Plaintiff has failed to prove, by a preponderance of the evidence, that any
of his property was stolen or unrecovered as a proximate result of any negligent
conduct attributable to defendant. Fitzgerald v. Department of Rehabilitation and
Correction (1998), 97-10146-AD; Hall v. London Correctional Inst., Ct. of Cl. No. 2008-
04803-AD, 2008-Ohio-7088.
       {¶ 19} In addition, prison regulations, including those contained in the Ohio
Administrative Code, “are primarily designed to guide correctional officials in prison
administration rather than to confer rights on inmates.” State ex rel. Larkins v.
Wilkinson, 79 Ohio St. 3d 477, 479, 1997-Ohio-139, 683 N.E. 2d 1139, citing Sandin v.
Conner (1995), 515 U.S. 472, 481-482, 115 S. Ct. 2293, 132 L. Ed. 2d 418.
Additionally, this court has held that “even if defendant had violated the Ohio
Administrative Code, no cause of action would exist in this court. A breach of internal
regulations in itself does not constitute negligence.” Williams v. Ohio Dept. of Rehab.
and Corr. (1993), 67 Ohio Misc. 2d 1, 3, 643 N.E. 2d 1182. Accordingly, to the extent
that plaintiff alleges that LoCI staff somehow violated internal prison regulations and the
Ohio Administrative Code, he fails to state a claim for relief. See Sharp v. Dept of
Rehab. & Corr., Ct. of Cl. No. 2008-02410-AD, 2008-Ohio-7064, ¶5. Consequently,
plaintiff's claim is denied.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




JOHNNY L. MOORE

        Plaintiff

        v.

LONDON CORRECTIONAL INSTITUTION

        Defendant


Case No. 2011-09021-AD

Deputy Clerk Daniel R. Borchert


                         ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.

                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:
Johnny L. Moore, #A615-265                        Gregory C. Trout, Chief Counsel
P.O. Box 69                                       Department of Rehabilitation
1580 State Rt. 56                                 and Correction
London, Ohio 43140                                770 West Broad Street
                                                  Columbus, Ohio 43222
10/12
Filed 10/25/11
Sent to S.C. reporter 3/13/12